Citation Nr: 0209079	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  99-02 019A	)	DATE
	)
	)


THE ISSUE

Whether a April 1998 decision of the Board of Veterans' 
Appeals (Board) denying an application of whether new and 
material evidence sufficient to reopen a claim of entitlement 
to Department of Veterans Affairs (VA) benefits (based upon 
the character of the appellant's service) had been received 
involved clear and unmistakable error.  


REPRESENTATION

Moving Party Represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



FINDINGS OF FACT

1.  The appellant in this case served on active duty from 
February 1967 to December 1968.  

2.  On November 4, 1999, a motion for revision of the April 
13, 1998, Board decision denying that new and material 
evidence had been received to reopen a claim of entitlement 
to VA benefits (based upon the character of the appellant's 
service) was filed.  

3.  In May 2001, the United States Court of Appeals for 
Veterans Claims (Court) vacated and remanded the April 13, 
1998, Board decision denying that new and material evidence 
sufficient to reopen a claim of entitlement to VA benefits 
(based upon the character of the appellant's service) had 
been received.  


CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2001); 38 C.F.R. § 20.1400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of clear and unmistakable error except for those 
decisions which have been appealed to and decided by the 
Court, and decisions on issues which have subsequently been 
decided by the Court.  38 C.F.R. § 20.1400.  

The Court has vacated and remanded the April 13, 1998, Board 
decision denying that new and material evidence sufficient 
to reopen a claim of entitlement to VA benefits (based upon 
the character of the appellant's service) had been received.  
Thus, there is no final decision for the Board to review on 
the basis of clear and unmistakable error.  Accordingly, the 
Board does not have jurisdiction to adjudicate the merits of 
the motion and it is dismissed without prejudiced.  


ORDER

The motion is dismissed.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2001); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This 
dismissal under 38 C.F.R. § 20.1404(a) (2000) is not a final 
decision of the Board.  38 C.F.R. § 20.1409(b) (2000).  This 
dismissal removes your motion from the Board's docket, but 
you may refile the motion at a later date if you wish.


